Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 1 of 12 PageID #: 47
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 1 of 12 PagelD #: 66


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION




  UNITED STATES OF AMERICA.                  CR 18-40100-KES


                     Plaintiff,
                                             FACTUAL BASIS STATEMENT



  BLACK HILLS NANOSYSTEMS
  CORPORATION,

                     Defendant.




      The undersigned parties stipulate that the following facts are true and

establish a factual basis for the plea in the action pursuant to Federal Rules of

Criminal Procedure 11(b)(3):

      On    May    21,    1998,   MicroAssembly      Technologies,   Incorporated

("MicroAssembly"), by and through its founder, President, and Secretaiy Wallace

Tang, registered as a domestic,for-profit corporation with the California Secretary

of State. Effective April 1, 2015, the address for MicroAssembly was 3411 Regatta

Boulevard, Richmond, California 94804. In 2014, MicroAssembly also claimed a

Fargo, North Dakota, address in state filings in California.

      On July 25, 2008, Defendant Black Hills Nanosystems Corporation ("Black

Hills Nano"), by and through its President Gina Kim, was registered as a foreign,

for-profit corporation with the South Dakota Secretary of State. Black Hills Nano's

registered agent for service of process was located in Sioux Falls, South Dakota.

Effective January 24, 2011, the address for Black Hills Nano was 2445 Dyess

Avenue, Rapid City, South Dakota 57701. On May 2, 2014, Kim changed the
                                        10
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 2 of 12 PageID #: 48
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 2 of 12 PagelD #: 67



address of Black Hills Nano's principal executive office to 324 St. Joseph Street,

Suite 202, Rapid City, South Dakota 57701. Kim applied for, and received, Black

Hills Nano's corporate withdrawal on October 20, 2016, listing Black Hills Nano's

principal office at an address in San Francisco, California.

      MicroAssembly was the parent corporate entity of Defendant Black Hills

Nano, and other corporate entities, including Blue Sky Engineering,Incorporated

("Blue Sky"), and Laserlith Corporation ("Laserlith"). Gina Kim served as the

Principle Corporate Officer of Defendant Black Hills Nano; Sine Chao served as

the Principal Corporate Officer of Laserlith. All of these entities were related and

conducted operations in the State and District of South Dakota, affecting

interstate commerce.


      Although the principals interchanged the names of the entities for various

projects, the work of these individuals and entities significantly overlapped. Chao

also served as MicroAssembly's Chief Financial Officer and as a former Director.

Kim worked as an engineer for MicroAssembly until approximately 2006. While

Kim served as Defendant Black Hills Nano's President, Tang served as its Director

of Research and Development. While Chao served as Laserlith^s President, Tang

served as a company Officer and Kim served as its Corporate Secretary until

approximately 2008.

      The National Science Foundation ("NSF"), the National Aeronautics and

Space Administration ("NASA"), and the Department of Energy ("DOE")

participated in the Small Business Innovation Research ("SBIR") Program and




                                         11
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 3 of 12 PageID #: 49
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 3 of 12 PagelD #: 68




Small,Business Transfer Technology Research ("STTR") Program through which

Defendants sought and obtained federal funds. All SBIR and STTR proposals were

required to be electronically submitted to the federal agency offering the grant or

contract opportunity. NSF's, NASA's, and DOE's computer servers used to receive

contract proposals were located in Virginia, Mississippi and Maryland, and

Virginia, respectively. Federal SBIR and STTR,grant and contract award payments

were electronically transferred from the associated federal agency, through the

United States Department of the Treasury, and then wired to a business bank

account identified by the Defendants. Defendants also used wires to transmit

interstate communications to and from South Dakota.

      Beginning in approximately 2012, and continuing through 2016, within the

State and District of South Dakota and elsewhere. Defendant Black Hills Nano,

at the direction and behest of its principal, Gina Kim, along with others both

known and lonknown to the Grand Jury and United States, did unlawfully,

voluntarily, intentionally, and knowingly conspire, combine, confederate, and

agree together and with each other to devise a scheme and artifice to defraud, and

obtain money and property by means of false and fraudulent pretenses,

representations, and promises, by sending and causing to be sent a sign, signal,

and sound to be transmitted by means of wire communications in interstate and

foreign commerce, in violation of 18 U.S.C. § 1349. The object of Defendants'

conspiracy was to obtain federally-funded projects by and through material

misrepresentations, statements, and omissions, thereby depriving the United

States the ability to fund other small businesses and resulting in the

                                        12
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 4 of 12 PageID #: 50
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 4 of 12 PagelD #: 69




enrichment of Defendant Black Hills Nano, of corporate entities MicroAssembly,

Blue Sky, and Laserlith, and of individuals Wallace Tang, Sine Chao, and Gina

Kim.

       In furtherance of the conspiracy and to accomplish the object thereof,

Defendant Black Hills Nano and Gina Kim, individually and as executive

corporate principal and officer for Defendant Black Hills Nano, did commit.the

following overt acts, as well as others, in the District of South Dakota and

elsewhere, and at all times relevant to this case:

       1.     Defendant Black Hills Nano and Gina Kim applied for and received

federal awards. Defendant Black Hills Nano and Gina Kim communicated with,

transmitted    proposals through, and        received   payments    by   electronic

communications and wires. These electronic transmissions and wires were

interstate.
       2.     Defendant Black Hills Nano and Gina Kim applied for and received

federal awards for essentially equivalent work, or portions thereof, concealing the

existence of the awards and the relationships between related companies from

the awarding agencies.

       3.     During the application process. Defendant Black Hills Nano and

Gina Kim misrepresented the existence and use of distinct company facilities,

equipment, and operations in South Dakota and North Dakota, and elsewhere

outside of California. These representations and statements were false in that all

of the companies were co-located in a common facility in Richmond, California,




                                        13
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 5 of 12 PageID #: 51
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 5 of 12 PagelD #: 70



sharing the same resources and performing essentially equivalent work, or

portions thereof.




      4. " Between 2012 and 2016, Defendant Black Hills Nano and Gina Kim

submitted, or caused the submission of, wire transmissions of approximately six

(6) false claims containing materially false statements with knowledge of their

falsity, solely to obtain federal awards. Between 2012 and 2016,.Defendant Black

Hills Nano and Gina Kim submitted, or caused the submission of, wire

transmissions of approximately twenty-four (24) materially false statements with

knowledge of their falsity, solely to obtain federal awards. These false claims and

statements are specifically set forth on pages 16 through 21 of this Plea

Agreement's Factual Basis Statement. "Knowledge" is defined as being (1) actual

knowledge,(2) deliberate ignorance of the truth or falsity of the information, or

(3) reckless disregard of the truth or falsity of the information. The term

"material" means having a natural tendency to influence, or be capable of

influencing, the payment or receipt of money or property.

      5.     Defendant Black Hills Nano's and Gina Kim's actions, false

statements, and misrepresentations included the preparation and submission of

proposals for awards under the NSF, NASA, and DOE programs, specifically

involving costs, employees, the eligibility of principal investigators, suitability of

facilities, location of facilities, subcontractors, consultants, letters of support,

and certifications submitted to NSA, NASA, and DOE.




                                         14
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 6 of 12 PageID #: 52
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 6 of 12 PagelD #: 71




      6.      Defendant Black Hills Nano's and Gina Kim's actions, false

statements, and material misrepresentations resulted in the receipt of pa5mients

from the U.S. government. The fraudulently-obtained NSF, NASA, and DOE

awards totaled $1,084,418.60,joint and several between Defendant Black Hills

Nano, and corporate entities MicroAssembly, Blue Sky, and Laserlith.

      As a result of Defendant Black Hills Nano's and Gina Kim's scheme and

artifice to defraud and to obtain money and property by means of false, fictitious,

and fraudulent pretenses, representations, and promises relating to material facts.

Defendant Black Hills Nano and Gina Kim knowingly presented or caused to be

presented false and fraudulent proposals via interstate wire transmissions and

unlawfully obtained an award from a federal agency, as set forth below:

     Awarding        Awarded                     -Hatnre of Project &
  Agency & Year ', Defendant &

        NSF         Black Hills Nano    MEMS Reconfigurable Antenna for
       2014           $224,946.00       Portable Wireless Devices regarding
                                        proposal number 1417284
       NASA         Black Hills Nano    Low-Cost Multi-Junction
       2013           $124,942.77      Photovoltaic Cells regarding proposal
                                        number H8.04-9546
       DOE          Black Hills Nano Optimal Multijunction Solar Cells for
       2012           $146,819.83    CPV Under Realistic Conditions
                                        regarding proposal number 203324


The above awards to Defendant Black Hills Nano amounted to $496,708.60. NSF

award-number 1417284 was terminated when Defendant Black Hills Nano's

conduct was discovered. Upon terminating this award, NSF recovered

$74,982.00, thereby bringing the total loss to the United States of $421,726.60.
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 7 of 12 PageID #: 53
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 7 of 12 Page)D #: 72




This amount represents Defendant Black Hills Nano's portion of the total loss to

the United States. Defendant Black Hills Nano's actions were in violation of 18


U.S.C. § 1349.

      At aU times relevant to the above awards, Gina Kim, acting individually and

as executive corporate principal and officer for Black Hills Nano, submitted, or

caused the submission of, wire transmissions specifically relating to the proposals

with knowledge of materially false statements and representations in the

proposals, solely to obtain federal awards for Defendant Black Hills Nano and its

related entities from NSF, NASA, or DOE. Furthermore, between 2012 and 2016

and at all times relevant to this case, Gina Kim, acting individually and as

executive corporate principal and officer for Defendant Black Hills Nano,

submitted, or caused the submission of, wire transmissions of six (6) false claims

and twenty-four (24) materially false statements with knowledge of each claim's

and statement's falsity, solely to obtain federal awards for Defendant Black Hills

Nano and its related entities from NSF, NASA, or DOE,as follows:


  1/7/2013        $148,889     DOE SBIR Funding        False certification or
                               Agreement               information provided
                               Certification related   regarding "essentially
                               to proposal 203324,     equivalent work," place of
                               entitled "Optimal       performance of research
                               Multi-Junction Solar    and research and
                               Cells for CPV under     development which
                               Realistic Conditions" i initiated claim.
 6/13/2013        $41,647.66   NASA Initial invoice    False information
                               (# 1 for contract       provided regarding
                               number                  "essentially equivalent
              !
                               NNX13CC47P "Low-        work" being proposed or
                               Cost Miilti-Junction    funded by another
                               Photovoltaic Cells")    federal entitv and
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 8 of 12 PageID #: 54
  Case4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 8 of,12 PagelD #: 73



                                                   regarding deliverables
                                                   not being "submitted
                                                   under another federal
                                                   funding award."
.9/13/2013    $41,647,67   NASA Interim Invoice    False information
                           (#2 for contract        provided regarding
                           number                  "essentially equivalent
                           NNX13CC47P "Low-        work" being proposed or
                           Cost Multi-Junction     funded by another
                           Photovoltaic Cells")    federal entity and
                                                   regarding deliverables
                                                   not being "submitted
                                                   under another federal
                                                   funding award."
 11/20/2013    $5,000.00   Final Patent/New        False information
                           Technology Report       provided regarding
                           Invoice (#4 for         "essentially equivalent
                           contract number         work" being proposed or
                           NNX13CC47P "Low-        funded by another
                           Cost Multi-Junction     federal entity and
                           Photovoltaic Cells")    regarding deliverables
                                                   not being "submitted
                                                   under another federal
                                                   funding award."
 11/22/2013   $36,647.67   NASA Final Invoice      False information
                           (#4 for contract        provided- regarding
                           number                  "essentially equivalent
                           NNX13CC47P "Low-        work" being proposed or
                           Cost Multi-Junction     funded by another
                           Photovoltaic Cells")    federal entity and
                                                   regarding deliverables
                                                   not being "submitted
                                                   under another federal
                                                   funding award."
 4/17/2014     $224,946    NSF SBIR/STTR           False Statements made
                           Funding Agreement       to place of performance
                           Certification for NSF   and facilities, with this
                           Proposal 1417284        form initiated claim and
                           titled STTR Phase       payments.
                           LMEMS
                           Reconflgurable
                           Antenna for Portable
                           Wireless
                           Devices




                                      17
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 9 of 12 PageID #: 55
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 9 of 12 Page!D #: 74



                                                            Deseriptioii

 11/29/2012        NASA proposal(number H8.04-        False information
                   9546, entitled "Low-Cost Multi-    provided regarding
                   Junction Photovoltaic Cells")      personnel, facilities,
                                                      and other proposals.
 11/29/2012 i NASA Form A - SBIR Proposal             False statement related
                   Cover Sheet to NASA, related to    to: "All, essentially
                   NASA proposal(number H8.04-        equivalent work or a
                   9546, entitled "Low-Cost Multi-    portion of the work
                   Junction Photovoltaic Cells")      proposed under this
                                                      project has not been
                                                      submitted for funding by
                                                      another Federal Agency."
 11/29/2012        NASA Form C - Budget, related to False information
                   NASA proposal(number H8,04-       regarding labor,
                   9546, entitled "Low-Cost Multi-   materials, overhead,
                   Junction Photovoltaic Cells")     and subcontracts
   1/7/2013        DOE SBIR Funding Agreement        False information

               1
                   Certification related to proposal provided regarding
                   203324, entitled "Optimal         "essentially equivalent
                   Multi- Junction Solar Cells for   work," primary
                   CPV under Realistic Conditions"   employment, and
                                                      facilities.
  3/15/2013        DOE proposal number 203324,        False information
                   entitled "Optimal Multi-Junction   provided regarding
                   Solar Cells for CPV under          personnel and facilities
                   Realistic Conditions and related   initiated or caused to be
                   administrative paperwork           initiated a draw down
                                                      from Department of
                                                      Treasury Automated
                                                      standard Applications
                                                      for Payment(ASAP).
  4/18/2013        DOE proposal number 203324,        False information
                   entitled "Optimal Multi-Junction   provided regarding
                   Solar Cells for CPV under          personnel and facilities
                   Realistic Conditions and related   initiated or caused to
                   administrative paperwork           be initiated a draw
                                                      down from Department
                                                      of Treasuiy ASAP.
  5/13/2013        NASA Consolidated Pre and Post-    False information or
                   Negotiation Memorandum             statements were provided
                                                      or made to Government
                                                      related to personnel.
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 10 of 12 PageID #: 56
  Case4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 10 of 12 PagelD #: 75




              ■
                                                      labor rates, and
                                                      subcontract costs.
  6/13/2013       NASA Certification with Initial     False Statement
                  Submitted Invoice related to        regarding no "essentially
                  NASA proposal (number H8.04-        equivalent work" has
                  9546, entitled "Low-Cost Multi-     been proposed to or
                  Junction Photovoltaic Cells")       funded by another
                                                      Federal Agency.
  7/10/2013       DOE proposal number 203324,         False information
                  entitled "Optimal Multi-Junction    provided regarding
                  Solar Cells for CPV under           personnel and facilities
                  Realistic Conditions and related    initiated or caused to
                  administrative paperwork            be initiated a draw
                                                      down from Department
                                                      of Treasury ASAP.
   8/6/2013       DOE proposal number 203324,         False information
                  entitled "Optimal Multi-Junction    provided regarding
                  Solar Cells for CPV under           personnel and facilities
                  Realistic Conditions" and related   initiated or caused to
                  administrative paperwork            be initiated a draw
                                                      down from Department
                                                      of Treasury ASAP.
   8/17/2013      DOE proposal number 203324,         False information
                  entitled "Optimal Multi-Junction    provided regarding
                  Solar Cells for CPV under           personnel and facilities
                  Realistic Conditions" and related   initiated or caused to
                  administrative paperwork            be initiated a draw
                                                      down from Departrrient
                                                      of Treasury ASAP.
   9/3/2013       NASA Certification with Interim     False Statement
                  Submitted Invoice related to,       regarding no "essentially
                  NASA proposal (number H8.04-        equivalent work" has
                  9546, entitled "Low-Cost Multi-     been proposed to or
                  Junction Photovoltaic Cells")       funded by another
                                                      Federal Agency.
   9/27/2013. DOE proposal number 203324,             False information
              entitled "Optimal Multi-Junction        provided regarding
                  Solar Cells for CPV under           personnel and facilities
                  Realistic Conditions" and related   initiated or caused to
                  administrative paperwork            be initiated a draw
                                                      down from Department
                                                      of Treasury ASAP.
  10/24/2013      DOE proposal number 203324,         False information
                  entitled "Optimal Multi-Junction    provided regarding



                                        19
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 11 of 12 PageID #: 57
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 11 of 12 PagelD #: 76



                Solar Cells for CPV under           personnel and facilities
                Realistic Conditions" and related   initiated or caused to
                administrative paperwork            be initiated a draw
                                                    down from Department
                                                    of Treasury ASAP.
  11/20/2013    NASA Certification with the New     False Statement
                Technology Invoice submitted        regarding no "essentially
                related to NASA proposal            equivalent work" has
                (number H8.04-9546, entitled        been proposed to or
                "Low-Cost Multi-Junction            funded by another
                Photovoltaic Cells")                Federal Agency.
  11/22/2013    NASA Certification with the Final   False Statement
                Invoice submitted related to        regarding.no "essentially
                NASA proposal(number H8.04-         equivalent work" has
                9546, entitled "Low-Cost Multi-     been proposed to or
                Junction Photovoltaic Cells")       funded by another
                                                    Federal Agency.
  11/23/2013    NASA Final Report related to        False information
                NASA proposal(number H8.04-         regarding budget
                9546, entitled "Low-Cost Multi-     expenditures, personnel,
                Junction Photovoltaic Cells")       and location.
   12/4/2013    NSF Proposal 1417284                False information
                 titled STTR Phase I:MEMS           provided regarding
                 Reconfigurable Antenna for         personnel, facilities and
                 Portable Wireless                  house equipment, place
                Devices                             of performance.
   1/8/2014     DOE proposal number 203324,         False information
                entitled "Optimal Multi-Junction    provided regarding
                Solar Cells for CPV under           personnel and facilities
                Realistic Conditions" and related   initiated or caused to
                administrative paperwork            be initiated a draw
                                                    down from Department
                                                    of Treasury ASAP.
   1/15/2014    DOE proposal number 203324,         False information
                entitled "Optimal Multi-Junction    provided regarding
                Solar Cells for CPV under           personnel and facilities
                Realistic Conditions" and related   initiated or caused to
                administrative paperwork            be initiated a draw
                                                    down from Department
                                                    of Treasury ASAP.
  4/17/2014     NSF SBIR/STTR Funding               False Statements made
                Agreement Certification for NSF,    to place of performance
                Proposal 1417284 titled STTR        and facilities.




                                      20
Case 4:19-cv-04029-KES Document 1-6 Filed 02/08/19 Page 12 of 12 PageID #: 58
  Case 4:18-cr-40100-KES Document 16 Filed 08/29/18 Page 12 of 12 PagelD #:;77




                 Phase I:MEMS Reconflgurable
                 Antenna for Portable Wireless
                 Devices
     4/17/2014    NSF SBIR/STTR Administrative            False statements made to
                  Questions for NSF Proposal              task overlap with other
                  1417284 titled STTR Phase               proposals, are there
                  IrMEMS Reconflgurable Anteruia          affiliated companies,
                  for Portable Wireless                   location of significant
                  Devices                                 research.
     4/17/2014    Revised Budget for NSF Proposal         False statements related
                  1417284 titled STTR Phase               to labor and budget cost.
                  I:MEMS Reconfigurable Antenna
                  for Portable Wireless
                  Devices
     3/13/2015   Resubmitted Final Report to              False information
                 NASA NASA proposal(number                regarding budget
                 H8.04-9546, entitled "Low-               expenditures, personnel,
                 Cost Multi-Junction                      other Federal funding
                 Photovoltaic Cells")                     and location of work.

                                        RONALD A. PARSONS,JR.
                                        United States Attorney



   DaW    '                          Jeremy R.Jeht
                                        assistant Unite           Attorney
                                        .0. Box 2d38
                                        Sioux FaUs, SO 57101-2638
                                     Telephone: (605)330-4400
                                     FacsimUe: (605)330-4410
                                     E-Mail: Jeremy.Jehangiri@usdoj.gov


   Date                              Ginh'aain, individually and as executive    ^



                                     corporate principal and officer for Black
                                     Hills Nanosystems Corporation
                                     Defendant




   Date                              Randy Luskey
                                     Attorney for Defendant




                                          21
